Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-10-2004

Wright v. Hadrick
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-2597




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Wright v. Hadrick" (2004). 2004 Decisions. Paper 1011.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/1011


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                  NOT PRECEDENTIAL

         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT


                        No. 03-2597


                   SAMMI D. WRIGHT,

                                   Appellant

                              v.

                   BEULAH HADRICK;
                   CHARLEEN SAZBO;
                    SCOTT SHREVE;
                      RAY KENT


         Appeal from the United States District Court
            for the Middle District of Pennsylvania
                  (D.C. Civil No. 00-cv-01657)
       District Judge: Honorable Christopher C. Conner


          Submitted Under Third Circuit LAR 34.1(a)
                             on
                      January 13, 2004
Before: SLOVITER, RENDELL, and ALDISERT, Circuit Judges.

                  (Filed February 10, 2004)




                OPINION OF THE COURT
RENDELL, Circuit Judge.

       Sammi D. Wright appeals from an order entered in the District Court granting

Defendants’ motion to dismiss her First Amendment retaliation claim pursuant to Fed. R.

Civ. P. 12(b)(6).1 Wright argues that this Court should entertain a damages claim for this

alleged violation of her free speech rights. Because this remedy is expressly forbidden by

clear precedent, Bush v. Lucas, 462 U.S. 367 (1983), we will affirm.

       The District Court exercised jurisdiction under 28 U.S.C. § 1331. We have

jurisdiction under 28 U.S.C. § 1291. Our review of a District Court’s ruling on a motion

to dismiss for failure to state a claim is plenary. Langford v. City of Atlantic City, 235
F.3d 845, 847 (3d Cir. 2000).

       As we write solely for the parties, we recite only those facts necessary to our

analysis. Wright alleges that her supervisors at a federal veterans hospital unlawfully

discharged her in retaliation for a letter she wrote to her senator, complaining about

conditions for veterans at the hospital. In September 2000, Wright filed a First

Amendment retaliation claim with the District Court based on this allegation.2 In May




       1
         The District Court referred to the motion in passing as one for judgment on the
pleadings rather than one for failure to state a claim. However, because the Court relied
solely on Fed. R. Civ. P. 12(b)(6) in its analysis, we review the dismissal on grounds of
failure to state a claim.
       2
         In addition to the First Amendment claim, the original complaint included
allegations of Thirteenth and Fourteenth Amendment violations involving racial
harassment as well as a claim of state law intentional interference with a contractual
relationship. The District Court granted Defendants’ motion to dismiss these claims in
September 2001. Wright did not appeal this dismissal.
2003, the District Court granted Defendants’ motion to dismiss the claim, relying on

Bush.

        In Bush, the Supreme Court held that where a federal employee claims his or her

First Amendment rights have been violated by a superior, and where the employee is

protected by an “elaborate” and “comprehensive” scheme such as the Civil Service

Reform Act of 1978 (“CSRA”),3 courts must decline to augment such an Act by

“creat[ing] . . . a new judicial remedy for the constitutional violation at issue.” Bush, 462
U.S. at 388, 390. Following Bush, our Court, in Mitchum v. Hurt, 73 F.3d 30 (3d Cir.

1995), clearly acknowledged that the CSRA provides the sole remedy for damage claims

brought by federal employees who are subject to its protections. Id. at 35. We added,

however, that where such employees seek declaratory and/or injunctive relief for alleged

violations of their constitutional rights, courts may still entertain the claim. Id. at 36.

        First, Wright argues that we should stretch Mitchum to reach cases where damages

are sought by federal employees. Second, and alternatively, Wright argues that Bush is

unconstitutional and should be overruled.4


        3
         Pub.L. 95-454 (codified at various sections of Title 5 U.S.C.). The CSRA
affords remedies for federal civil servants challenging allegedly unlawful employment
practices.
        4
          We have considered Wright’s two other contentions 1) that she is entitled to
receive a judgment for damages in this Court because prior settlement agreements
between the parties state that any damages related to the settlements may be paid in other
forums; and 2) that the Defendants waived their right to rely on Bush because they raised
it too late below. With regard to the first contention, of course, parties may not stipulate a
right of action or a remedy where it is otherwise prohibited by Congress. The second
contention lacks sufficient merit to warrant further discussion, because the Defendants
       It is undisputed that Wright is a federal employee who enjoys the protections

afforded by the CSRA. Therefore, it seems clear that Bush controls and that Wright is

precluded from raising a damages claim here. Nevertheless, Wright puts forth a

perplexing argument that we should broaden Mitchum so that it will apply to federal

employees’ actions for damages. Clearly, this is impossible because doing so would

directly contradict the holding in Bush. Alternatively, Wright urges us to declare Bush

unconstitutional and to overrule it. Quite obviously, however, we are not authorized to

overturn a Supreme Court decision. Rodriguez de Quijas v. Shearson/Am. Express, Inc.,

490 U.S. 477, 484 (1989); McMahon v. McDowell, 794 F.2d 100, 108 (3d Cir. 1986)

(citations omitted).

       Therefore, because the District Court correctly granted the Defendants’ motion to

dismiss for failure to state a claim, we will affirm.




raised an objection based on Bush even before the District Court wrote its opinion
dismissing the First Amendment claim. Therefore, these contentions are without merit.